NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50282

                Plaintiff-Appellee,             D.C. No. 8:95-cr-00077-JLS

 v.
                                                MEMORANDUM*
JOSE URIBE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jose Uribe appeals from the district court’s denial of his motion for early

termination of his supervised release under 18 U.S.C. § 3583(e)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Uribe contends that the district court abused its discretion in denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion by relying on an improper factor, overemphasizing the nature of Uribe’s

offense conduct, and failing to explain its decision adequately. Contrary to Uribe’s

contention, the district court identified the relevant 18 U.S.C. § 3553(a) factors,

applied the correct legal standard, and did not abuse its broad discretion in

concluding that early termination of supervised release was not in the interest of

justice in light of the nature and circumstances of Uribe’s offense conduct. See 18

U.S.C. § 3583(e)(1); United States v. Emmett, 749 F.3d 817, 819-20 (9th Cir.

2014). In addition, the district court’s explanation was sufficient to permit

meaningful appellate review. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                     17-50282